Exhibit 10.1

 

Executive Compensation and Equity Awards

 

At a meeting of the Compensation Committee of the Board of Directors of Allos
Therapeutics, Inc. (the “Company”) held on February 28, 2011, the Compensation
Committee (a) determined and approved 2010 cash bonus awards and 2011 base
salaries and target bonus awards (expressed as a percentage of base salary) for
the Company’s “named executive officers” (as defined in Item 402(a)(3) of
Regulation S-K promulgated by the Securities and Exchange Commission), and
(b) granted restricted stock units to the Company’s named executive officers
pursuant to the Company’s 2008 Equity Incentive Plan, as amended, as set forth
in the table below.  The 2010 cash bonus award and 2011 target bonus award for
the Company’s Chief Executive Officer were reviewed and approved by the full
Board of Directors at a meeting held on February 28 and March 1, 2011.

 

Name and Title

 

2010
Bonus
Award

 

2011
Base
Salary

 

2011
Target
Bonus
(%)

 

Restricted
Stock
Units

 

Paul L. Berns
President and Chief Executive Officer

 

$

363,298

 

$

566,500

 

75

%

345,942

 

Marc H. Graboyes
Senior Vice President, General Counsel and Secretary

 

$

155,726

 

$

348,493

 

50

%

170,803

 

Bruce K. Bennett
Vice President, Pharmaceutical Operations

 

$

76,721

 

$

283,250

 

30

%

43,765

 

David C. Clark
Vice President, Finance and Treasurer

 

$

66,523

 

$

262,821

 

30

%

53,957

 

 

--------------------------------------------------------------------------------